Name: Council Regulation (EU) NoÃ 545/2012 of 25Ã June 2012 amending Regulation (EU) NoÃ 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international affairs;  international trade;  Asia and Oceania;  technology and technical regulations
 Date Published: nan

 26.6.2012 EN Official Journal of the European Union L 165/23 COUNCIL REGULATION (EU) No 545/2012 of 25 June 2012 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2011/782/CFSP of 1 December 2011 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 18 January 2012 the Council adopted Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria (2) with a view to giving effect to most of the measures provided for in Decision 2011/782/CFSP. That Regulation prohibits, inter alia, the provision of certain financing and financial assistance related to goods subject to an export prohibition. (2) Decision 2012/322/CFSP amending Decision 2011/782/CFSP (3), further develops the application of restrictive measures related to financial assistance in the context of the arms embargo. (3) Those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) Regulation (EU) No 36/2012 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 36/2012 is hereby amended as follows: (1) Article 3, paragraph 1 is replaced by the following: "1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance related to the goods and technology listed in the Common Military List of the European Union (4) ( §Common Military List §) or related to the provision, manufacture, maintenance and use of goods included in that list, to any person, entity or body in Syria or for use in Syria; (b) to provide, directly or indirectly, technical assistance or brokering services related to equipment, goods or technology which might be used for internal repression or for the manufacture and maintenance of products which could be used for internal repression as listed in Annex I or IA, to any person, entity or body in Syria or for use in Syria; (c) to provide, directly or indirectly, financing or financial assistance related to the goods and technology listed in the Common Military List, or in Annex I or IA, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance to any person, entity or body in Syria or for use in Syria; (d) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) to (c). (2) Article 3, paragraph 4 is replaced by the following: "4. Prior authorisation from the competent authority of the relevant Member State, as identified on the websites referred to in Annex III shall be required for the provision of: (a) technical assistance or brokering services related to equipment, goods or technology listed in Annex IX and to the provision, manufacture, maintenance and use of such equipment, goods and technology, directly or indirectly to any person, entity or body in Syria or for use in Syria; (b) financing or financial assistance related to goods and technology referred to in Annex IX, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance, for any sale, supply, transfer or export of such goods and technology, or for any provision of related technical assistance to any person, entity or body in Syria or for use in Syria. The competent authorities shall not grant any authorisation for the transactions referred to inthe first subparagraph, if they have reasonable grounds to determine that those transactions are or may be intended to contribute to internal repression or for the manufacture and maintenance of products which might be used for internal repression.". Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 319, 2.12.2011, p. 56. (2) OJ L 16, 19.1.2012, p. 1. (3) See page 45 of this Official Journal. (4) OJ C 86, 18.3.2011, p. 1.";